Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FIELDSTONE MORTGAGE INVESTMENT CORPORATION, AS PURCHASER, AND FIELDSTONE INVESTMENT CORPORATION, AS SELLER MORTGAGE LOAN PURCHASE AGREEMENT DATED AS OF APRIL 1, 2007 ADJUSTABLE AND FIXED RATE MORTGAGE LOANS TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Definitions 1 ARTICLE II SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE Section 2.01. Sale of Mortgage Loans 1 Section 2.02. Obligations of Seller Upon Sale 2 Section 2.03. Payment of Purchase Price for the Mortgage Loans 2 ARTICLE III REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH Section 3.01. Representations and Warranties of the Seller 3 Section 3.02. Seller Representations and Warranties Relating to the Mortgage Loans 4 Section 3.03. Remedies for Breach 19 ARTICLE IV COVENANTS OF THE SELLER Section 4.01. Covenants of the Seller 20 ARTICLE V SERVICING Section 5.01. Servicing 20 ARTICLE VI INDEMNIFICATION BY THE SELLER WITH RESPECT TO THE MORTGAGE LOANS Section 6.01. Indemnification 20 ARTICLE VII TERMINATION Section 7.01. Termination 21 ARTICLE VIII MISCELLANEOUS PROVISIONS Section 8.01. Amendment 21 Section 8.02. Governing Law 21 Section 8.03. Notices 21 i Section 8.04. Severability of Provisions 22 Section 8.05. Counterparts 22 Section 8.06. Further Agreements 22 Section 8.07. Intention of the Parties 23 Section 8.08. Successors and Assigns: Assignment of Purchase Agreement 23 Section 8.09. Survival 23 Section 8.10. Third Party Beneficiaries 24 Schedule I Mortgage Loans Schedule II Balloon Loans ii MORTGAGE LOAN PURCHASE AGREEMENT (the Agreement), dated as of April 1, 2007, between FIELDSTONE INVESTMENT CORPORATION (the Seller) and FIELDSTONE MORTGAGE INVESTMENT CORPORATION (the Purchaser or the Depositor). W I T N E S S E T H WHEREAS, the Seller is the owner of the notes or other evidence of indebtedness (the Mortgage Notes) so indicated on Schedule I hereto referred to below, and Related Documents (as defined below) (collectively, the Mortgage Loans); WHEREAS, the Seller as of the date hereof owns the mortgages (the Mortgages) on the properties (the Mortgaged Properties) securing such Mortgage Loans, including rights to (a) any property acquired by foreclosure or deed in lieu of foreclosure or otherwise and (b) the proceeds of any insurance policies covering the Mortgage Loans or the Mortgaged Properties or the obligors on the Mortgage Loans; WHEREAS, the parties hereto desire that the Seller sell the related Mortgage Loans to the Purchaser pursuant to the terms of this Agreement; WHEREAS, the Purchaser will assign to Fieldstone Mortgage Investment Trust, Series 2007-1 (the Trust or the Issuing Entity) all of its rights against the Seller pursuant to this Agreement as described herein pursuant to the terms of a Transfer and Servicing Agreement dated as of April 1, 2007 (the Transfer and Servicing Agreement), among the Purchaser, the Trust, Wells Fargo Bank, N.A., as trust administrator and as indenture trustee, Litton Loan Servicing LP, as servicer, and the Seller; WHEREAS, the Trust will pledge to the Indenture Trustee all of its rights against the Seller pursuant to this Agreement and the Transfer and Servicing Agreement as described herein and therein, respectively, pursuant to the terms of an Indenture dated as of April 1, 2007 (the Indenture) among the Trust, the Trust Administrator and the Indenture Trustee; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01. Definitions . All capitalized terms used but not defined herein shall have the meanings assigned thereto in the Transfer and Servicing Agreement. ARTICLE II SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE Section 2.01. Sale of Mortgage Loans . The Seller, concurrently with the execution and delivery of this Agreement, does hereby sell, assign, set over, and otherwise convey to the Purchaser, without recourse, all of its right, title and interest in (other than any servicing rights relating to the Mortgage Loans), to and under the following, whether now existing or hereafter acquired and wherever located: (i) the Mortgage Loans, including the related Cut-off Date Balance, all payments in respect of the Mortgage Loans received after the Cut-off Date (exclusive of payments in respect of principal and interest on the delinquent Mortgage Loans due prior to the Cut-off Date and received thereafter); (ii) property which secured an Mortgage Loan and which has been acquired by foreclosure or deed in lieu of foreclosure; (iii) the interest of the
